Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yogou et al (US 2011/0048600) in view of Scott (US 5,975,176).
	Yogou et al discloses a pneumatic tire having a tread comprising a land portions separated by four grooves.  The land portions include a center rib at the equatorial plane.  See FIGURE 1.  One of ordinary skill in the art would readily understand that the four grooves are circumferential grooves (a pair of central circumferential grooves and a pair of shoulder circumferential grooves).  The tread may have an asymmetric tread pattern [paragraph 38].  The tread comprises a "first rubber" 5i arranged in an INSIDE (FIRST SIDE) of the tread and a "second rubber 5o" arranged at an OUTSIDE (SECOND SIDE) of the tread.  The difference hardness Ho (second rubber 5o) minus the hardness of the second rubber 5o may be greater than the hardness of the first rubber 5i.  Yogou et al discloses providing the interface between the first rubber 5i and the second rubber 5o in the center rib between the central circumferential grooves [FIGURE 1].  Yogou et al does not recite different average tire outside diameters on the INSIDE (FIRST SIDE) of the tread and OUTSIDE (SECOND SIDE) of the tread.
	As to claims 1-3, it would have been obvious to one of ordinary skill in the art to provide Yogou et al's pneumatic tire such that:
an average tire outside diameter toward the second side in the tire width direction from a tire equatorial plane is greater than an average tire outside diameter toward the first side in the tire width direction from the tire equatorial plane (claim 1),

an average tire outside diameter difference between locations mutually separated by identical amounts in the tire width direction from the tire equatorial plane at the shoulder land portion is greater than an average tire outside diameter difference between locations mutually separated by identical amounts in the tire width direction from the tire equatorial plane at the middle portion (claim 2)

a maximum tire outside diameter difference between locations mutually separated by identical amounts in the tire width direction from the tire equatorial plane at the shoulder land portion is greater than a maximum tire outside diameter difference between locations mutually separated by identical amounts in the tire width direction from the tire equatorial plane at the middle portion (claim 3)

since Scott teaches providing a pneumatic tire such that the tire has a decreasing profile diameter from the OUTSIDE to the INSIDE (outer diameter OO being greater than inner diameter IO) [FIGURE 2] so that better cornering performance is obtained [col. 3 lines 31-58]. 

	As to claim 6, Yogou teaches forming the interface in a center rib on the equatorial plane [FIGURE 1].
4)	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yogou et al (US 2011/0048600) in view of Scott (US 5,975,176) as applied above and further in view of Ohsawa et al (US 2005/0257870).
	As to claims 5 and 7, it would have been obvious to one of ordinary skill in the art to provide Yogou et al's pneumatic tire such that a void fraction of those among the land portions that are made up of the first rubber portion [FIRST SIDE / INSIDE] is less than a void fraction of those among the land portions that are made up of the second rubber portion [SECOND SIDE / OUTSIDE] (claim 5), the shoulder land portions comprise width grooves of groove width not less than 1.6 mm wherein pitch between the width grooves at the first shoulder land portion [INSIDE] is greater than pitch between the width grooves at the second shoulder portion [OUTSIDE] since (1) Ohsawa et al teaches providing lateral grooves in shoulder land portions of a tire tread such that sum of groove volume of shoulder lateral grooves in the INSIDE shoulder land portion is smaller than sum of groove volume of lateral grooves in the OUTSIDE shoulder land void fraction of the INSIDE of the tread may be smaller than void fraction of the OUTSIDE of the tread) [paragraph 87] and pitch of INSIDE shoulder lateral grooves may be larger than pitch of OUTSIDE shoulder lateral grooves [FIGURE 19] and optionally (2) official notice is taken that it is well known / conventional per se in the tire tread art to provide shoulder lateral grooves with a width greater than 2 mm.
5)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yogou et al (US 2011/0048600) in view of Scott (US 5,975,176) as applied above and further in view of Japan 001 (JP 2009-161001).
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide Yogou et al's pneumatic tire such that the shoulder land portion on the SECOND SIDE (OUTSIDE) has a protrusion with a peak thereof being arranged at a central region of the shoulder land portion since Japan 001 teaches forming protrusions (height 0.2 to 0.4 mm) on all land portions of a tire tread such that the peak of the protrusion is in a center region of the land portion to improve water drain property [FIGURES 2, 3A, 4A, paragraph 35].
6)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yogou et al (US 2011/0048600) in view of Scott (US 5,975,176) and Japan 001 (JP 2009-161001) as applied above and further in view of Tanaka (US 2014/0166169) and/or Japan 725 (JP 2016-055725).

Remarks
7)	The remaining references are of interest.
8)	No claim is allowed.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 27, 2021